Case 3:19-cv-00090-SI   Document 1-1   Filed 01/18/19   Page 1 of 7




                                                              EXHIBIT 1
                                                               Page 1 of 7
Case 3:19-cv-00090-SI   Document 1-1   Filed 01/18/19   Page 2 of 7




                                                              EXHIBIT 1
                                                               Page 2 of 7
Case 3:19-cv-00090-SI   Document 1-1   Filed 01/18/19   Page 3 of 7




                                                              EXHIBIT 1
                                                               Page 3 of 7
Case 3:19-cv-00090-SI   Document 1-1   Filed 01/18/19   Page 4 of 7




                                                              EXHIBIT 1
                                                               Page 4 of 7
Case 3:19-cv-00090-SI   Document 1-1   Filed 01/18/19   Page 5 of 7




                                                              EXHIBIT 1
                                                               Page 5 of 7
Case 3:19-cv-00090-SI   Document 1-1   Filed 01/18/19   Page 6 of 7




                                                              EXHIBIT 1
                                                               Page 6 of 7
Case 3:19-cv-00090-SI   Document 1-1   Filed 01/18/19   Page 7 of 7




                                                              EXHIBIT 1
                                                               Page 7 of 7
